     Case 3:19-cv-02288-TWR-AGS Document 32 Filed 08/25/21 PageID.2048 Page 1 of 5



1                             UNITED STATES DISTRICT COURT
2                           SOUTHERN DISTRICT OF CALIFORNIA
3      TARA J.,                                          Case No.: 19-cv-2288-TWR-AGS
4                                       Plaintiff,       REPORT AND RECOMMENDATION
                                                         ON PLAINTIFF’S SUMMARY-
5      v.
                                                         JUDGMENT MOTION (ECF 27)
6      Kilolo KIJAKAZI, Acting Commissioner
       of Social Security,
7
                                  Defendant.
8
9
10          Despite claimant’s 100% disability rating from the Department of Veterans Affairs,

11    a Social Security judge found claimant was not disabled. The question is whether the judge

12    properly rejected the VA’s 100% rating.

13                                       BACKGROUND

14          After her honorable discharge from the Navy, plaintiff Tara J. developed “a service-

15    connected disab[ility]” that the VA “evaluated at 100 percent.” (AR 22.) The VA also

16    individually rated Tara’s impairments, including major depressive disorder (rated at 70%),

17    asthma (60%), and four other conditions (30% or less). (AR 22, 155, 1148-49.)

18          When Tara later applied for Social Security disability benefits, an Administrative

19    Law Judge concluded that her depression, asthma, anxiety, and spinal disorder were

20    “severe” impairments. (AR 17, 19.) But the ALJ also found that Tara could do “medium

21    work” with “postural limitations,” performing “nonpublic[,] simple[,] repetitive tasks.”

22    (AR 21-22.) So, the ALJ ruled that Tara was employable and not disabled.

23                                         DISCUSSION

24          On appeal, Tara contends that the ALJ erred by, among other things, discrediting her

25    100% VA disability rating.

26    A.    The VA’s Disability Rating

27          ALJs must assign “great weight to a VA determination of disability,” unless they

28    provide “persuasive, specific, valid reasons for [not] doing so that are supported by the

                                                     1
                                                                               19-cv-2288-TWR-AGS
     Case 3:19-cv-02288-TWR-AGS Document 32 Filed 08/25/21 PageID.2049 Page 2 of 5



1     record.” McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002).1 The ALJ here
2     discounted Tara’s 100% disability rating for four reasons, none of which were “persuasive,
3     specific, [or] valid.” See McCartey, 298 F.3d at 1076.
4           First, the ALJ noted that the Social Security Administration and the VA do not use
5     “the same procedures” or “criteria” to determine disability, that the two agencies’ disability
6     determinations are “not interchangeable,” and thus that “the VA disability rating is not an
7     unemployability assessment under Social Security Regulations.” (AR 23.) But the Ninth
8     Circuit has rejected this exact rationale, holding instead that “[t]he VA criteria for
9     evaluating disability . . . translate easily into SSA’s disability framework.” McCartey,
10    298 F.3d at 1076; see also Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 695
11    (9th Cir. 2009) (“Insofar as the ALJ distinguished the VA’s disability rating on the general
12    ground that the VA and SSA disability inquiries are different, her analysis fell afoul of
13    McCartey.”); Kevin B. v. Berryhill, No. 3:18-cv-00609-W (RNB), 2019 WL 3344626,
14    at *8 (S.D. Cal. July 25, 2019) (“[The argument that] the VA rating was not an
15    unemployability assessment . . . cannot be reconciled . . . with the Ninth Circuit’s
16    [McCartey] holding.”), adopted, 2019 WL 5098875 (S.D. Cal. Aug. 12, 2019). The
17    supposed difference in the two programs was not a valid reason to reject Tara’s VA rating.
18          Second, the ALJ questioned the VA rating because it “was not based on a
19    comprehensive evaluation of the evidence available herein,” but never elaborated on this
20    conclusory assertion. (AR 23.) The Ninth Circuit requires “[m]uch more specific
21    reasoning” because such perfunctory conclusions do not “meaningfully allow for judicial
22    review.” Vardaman v. Saul, 772 F. App’x 606, 607, 607 n.1 (9th Cir. 2019) (reversing an
23    ALJ’s conclusory determination that the “VA rating is not consistent with the evidence”);
24    see also Beshia v. Comm’r of Soc. Sec., 328 F. Supp. 3d 1341, 1348 (M.D. Fla. 2018)
25
26
            1
27           The Social Security regulation at issue in McCartey was later amended effective
      March 27, 2017. See 20 C.F.R. § 404.1504. Because Tara filed her claim on March 10,
28    2017 (AR 17)―before the new regulation’s effective date―the McCartey rule still applies.
                                                    2
                                                                                  19-cv-2288-TWR-AGS
     Case 3:19-cv-02288-TWR-AGS Document 32 Filed 08/25/21 PageID.2050 Page 3 of 5



1     (describing as “cursory treatment” and “legal error” an ALJ’s “perfunctor[y]” statement
2     that “the medical evidence generally undermines the VA’s [100%] rating” (quotation
3     marks omitted)); cf. Valentine, 574 F.3d at 695 (upholding an ALJ’s reasoning that “the
4     VA’s [disability] determination was not based on a comprehensive evaluation of the
5     evidence available” when the ALJ made it “clear” that the VA rating “rested on [a doctor’s]
6     opinion that the ALJ rejected”). The ALJ never specified what evidence the VA overlooked
7     (or what evidence was unavailable to the VA) that undermined its rating. That specificity
8     is required for meaningful judicial review. See Vardaman, 772 F. App’x at 607. And this
9     Court may not indulge in “post hoc rationalizations that . . . intuit what the adjudicator may
10    have been thinking.” Bray v. Comm’r Soc. Sec. Admin., 554 F.3d 1219, 1225 (9th Cir.
11    2009). Thus, the generalized rationale here cannot justify discounting the VA rating.
12          Third, the ALJ minimized the rating because “none of the conditions the VA rates is
13    anywhere near the level of disabling impairment by Social Security Standards.” (AR 24.)
14    But the ALJ is simply wrong. To be deemed totally disabled or unemployable under the
15    VA scheme, a claimant needs at least a 60% rating for a single disability or a 70% combined
16    rating for multiple disabilities. See 38 C.F.R. § 4.16(a). Tara had both. Her combined rating
17    was 100%, and she had not one, but two disabilities that were above the 60% single-
18    impairment threshold for unemployability: her asthma (60%) and major depressive
19    disorder (70%). (AR 22, 1148.) Under McCartey, this total-disability finding was entitled
20    to “great weight” due to the “marked similarity” between the VA and Social Security
21    disability inquiries. 298 F.3d at 1076. The ALJ’s implication that “standards” differ
22    between these “two federal disability programs” is not a “persuasive, specific, [or] valid
23    reason[]” to discredit the VA rating. See id.
24          Finally, the ALJ editorialized that most of the VA’s listed impairments were in the
25    “almost not relevant category,” presumably referring to the four conditions rated at 30% or
26    below. (See AR 24-25, 1148-49.) Even if these had been Tara’s only VA ratings, an ALJ
27    cannot disregard a VA determination by summarily branding it “not relevant.” See Luther
28    v. Berryhill, 891 F.3d 872, 877 (9th Cir. 2018) (holding that an ALJ’s finding that the VA

                                                      3
                                                                                  19-cv-2288-TWR-AGS
     Case 3:19-cv-02288-TWR-AGS Document 32 Filed 08/25/21 PageID.2051 Page 4 of 5



1     rating “doesn’t matter” and “has no bearing” was not a “persuasive, specific, and valid
2     reason[] for rejecting it”).
3            So, the ALJ erred in rejecting Tara’s 100% disability rating.
4     B.     Harmless Error
5            Even when the ALJ errs, “we must affirm if the error is harmless.” Zavalin v. Colvin,
6     778 F.3d 842, 845 (9th Cir. 2015). An error is harmless when it is “inconsequential to the
7     ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir.
8     2012). The mishandling of the VA rating here cannot be considered inconsequential. Tara’s
9     combined rating is a totally disabling 100%, and she also has two individual impairments
10    that each qualify under the VA scheme as fully disabling. (AR 22, 1148-49.) If the ALJ
11    had given these ratings great weight, he might have included additional limitations in
12    Tara’s residual functional capacity that would make her unemployable, such as including
13    breaks for “psychologically based symptoms” or the “need to use the nebulizer for [her]
14    asthma” that would take her “off task for 15 percent of the work day.” (See AR 61.) Failing
15    to appropriately “discuss and weigh the VA’s disability rating . . . require[s] remand so that
16    the ALJ can properly consider and weigh them in light of the other evidence in the record.”
17    Conklin v. Colvin, No. 2:15-CV-1616-CKD, 2016 WL 5791648, at *5 (E.D. Cal. Oct. 3,
18    2016).2
19    C.     Remedy
20           When “the record has been developed fully and further administrative proceedings
21    would serve no useful purpose, the district court should remand for an immediate award of
22    benefits.” Strauss v. Comm’r of the Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011).
23    But when “the record as a whole creates serious doubt as to whether the claimant is, in fact,
24    disabled,” the court should remand for further proceedings. Garrison v. Colvin, 759 F.3d
25    995, 1021 (9th Cir. 2014). The record here raises such “serious doubt.” The ALJ correctly
26
27
             2
             As the VA-rating error alone requires reversal, the Court need not address Tara’s
28    remaining arguments on appeal.
                                                    4
                                                                                  19-cv-2288-TWR-AGS
     Case 3:19-cv-02288-TWR-AGS Document 32 Filed 08/25/21 PageID.2052 Page 5 of 5



1     noted that, despite the VA rating, a consultative psychiatric examiner graded Tara’s
2     employment restrictions as “mild” or “no impairment” in each rated category. (See
3     AR 1063.) The VA did not have the benefit of this review when considering Tara’s
4     impairments. (Compare AR 155 (April 10, 2017 VA letter confirming 100% disability),
5     with AR 1058 (June 28, 2017 examination).) Similarly, the ALJ correctly noted that Tara’s
6     asthma was often “controlled with medications and inhaled nebulizer treatment”
7     throughout the record. (AR 22; see, e.g., AR 52-53, 177, 198, 232, 873.) Thus, further
8     proceedings are needed to determine whether, after an appropriate weighing of the VA’s
9     rating, Tara is in fact disabled. See Garrison, 759 F.3d at 1021.
10                                         CONCLUSION
11          Because the ALJ did not properly weigh the VA’s 100% disability rating, the Court
12    recommends that Tara’s summary-judgment motion be GRANTED and that the case be
13    REMANDED for further proceedings. The parties must file any objections to this report
14    by September 8, 2021. See 28 U.S.C. § 636(b)(1). A party may respond to any objection
15    within 14 days of receiving it. Fed. R. Civ. P. 72(b)(2).
16    Dated: August 25, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
                                                                              19-cv-2288-TWR-AGS
